DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-21
Claims amended: 1, 4-9, 14, 17-21
Claims cancelled: N/A
New claims: N/A


Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 2, 4-9, 12-13 have been fully considered, the amended claims overcome the current cited references.  
However, upon further consideration, a new ground(s) of rejection is made in view of double patenting issue.


Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent 
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of U.S. Patent No. 11,153,615 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, (14, 21 similarly) claim: A method of morphing multiple video streams into a single video stream, comprising: receiving multiple video streams at an encoding device, wherein each multiple video stream is formed by a plurality of video frames, wherein the multiple video streams are configured such that each multiple video stream provides a different content view than other streams of the multiple video streams; at the encoding device, encoding the plurality of video frames for each multiple video stream at multiple bitrates to form multiple bitrate encodings corresponding to | multiple resolution qualities for each multiple video stream, wherein the multiple resolution qualities range from a highest resolution quality to a lowest resolution quality; at the encoding device, combining the multiple bitrate encodings for the multiple video streams to form a video bunch frame stream, wherein the video bunch frame stream includes the multiple bitrate encodings for each multiple video stream based on the combining; combining a higher resolution quality of a first video stream of the multiple video streams from the bunch frame stream and a lower resolution quality of a second video stream of the multiple video streams from the bunch frame stream to form a 
Claim(s) 1-21 of the instant application is fully encompassed by the combination of Claim(s) 1-21. Allowance of application claims 1-21 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1-21. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer

Allowable Subject Matter
Claim(s) 1-21 can be allowed if the double patenting rejection has been overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421